TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00055-CV


Tony Ford Ozuna and Bennie Doggett, Appellants

v.


Franklin Equity Leasing Company, Inc. d/b/a Felco Autolease and
Felco Title Trust, Appellees




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 259,367, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Tony Ford Ozuna and Bennie Doggett move to dismiss their appeal.  See
Tex. R. App. P. 42.1.  Appellees do not oppose the motion.  We grant the motion and dismiss the
appeal.  Id.


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants' Motion
Filed:   February 21, 2002